Citation Nr: 1714679	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1970 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Montgomery, Alabama Regional Office (RO).  

The Veteran testified at a video conference hearing before a Veterans Law Judge in October 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  At that time, the issues before the undersigned included entitlement to service connection for a sleep disorder, and entitlement to service connection for a nervous condition.  As discussed below, based on the Veteran's hearing testimony, the RO subsequently recharacterized the Veteran's nervous condition as posttraumatic stress disorder (PTSD), and granted entitlement to service connection therefor in a January 2017 rating decision.  That rating decision constitutes a full grant of the benefits sought on appeal; therefore, the appeal with respect to a nervous condition must be dismissed as moot.  

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The issue  of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A January 2017 rating decision recharacterized the Veteran's claimed nervous condition as PTSD, and granted service connection therefor.

CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for a nervous condition; therefore, the appeal must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary for a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

At his October 2016 Board hearing, the Veteran, through his representative, related that his claimed nervous condition was more properly characterized as a psychiatric condition to include PTSD.  See Hearing Transcript, at 13.  A January 2017 rating decision granted the relief sought, i.e., entitlement to service connection for PTSD.  As such, the Veteran's appeal for entitlement to service connection for a nervous condition is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to these issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).   


ORDER

The appeal seeking entitlement to service connection for a nervous condition is dismissed.


REMAND

Regarding the Veteran's claim for service connection for a sleep disorder, the Board finds that a remand is necessary to obtain a VA examination to ascertain whether the Veteran has a current sleep disorder, and whether any such disorder relates to his active service, or is caused or aggravated by his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reveals numerous sleep-related complaints during the current appeal period, but there is no indication of a formal sleep-related diagnosis, and the Veteran does not appear to have ever been afforded a sleep study or other diagnostic testing to determine the presence and etiology of any such disorder.  March 2011 treatment records from the Montgomery VA Medical Center show complaints of difficulty sleeping, and list insomnia among the Veteran's active problems.  However, there is no indication a sleep study was ordered or performed.  January 2013 psychiatric treatment records show complaints of sleep problems, noting the Veteran's psychiatric symptoms are generally worse at night.  December 2014 treatment records from the Dublin VA Medical Center note daily fatigue owing to a lack of sleep.  January 2015 records from the same facility show the Veteran was prescribed medication to help him sleep, but reported it was ineffective.  March 2016 records from the Tuskegee VA Medical Center show the Veteran was prescribed a new medication to help with sleep, but note "his medication for sleep is not working for him," adding "he sleeps 2 hour[s] a night."  

The Board notes the Veteran's sleep-related complaints have most often been advanced to mental health providers, and framed within the context of his psychiatric problems, including his service-connected PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009),  the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran's claim is for entitlement to service connection for a sleep disorder.  A VA examination and medical opinion are necessary to clarify the etiology of any such disorder.  




Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding relevant VA medical records dated since January 2016.

2.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to address the etiology of any current sleep disorder.  

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current sleep disorders.  Then, for each diagnosis, the examiner must opine as to the following questions:

a. whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

b. whether it is at least as likely as not (a 50 percent or greater probability) that the sleep disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep disorder, based on medical considerations.

3. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


